AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                         FILED
                                                                                                                         JAN 2 8 2019
                                         UNITED STATES DISTRICT Co
                                                                                                                CLERK, U. S. DISTF: !CT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                  SOUTHE RN DISTRICT OF CALIFORNIA
                                                                                                              BY                        DEPUTY
               UNITED STATES OF AMERICA                                       JUDGMENT IN A C'ltiitilTI'1'it1r-:-t"~ll'--~~~
                                    v.                                        (For Offenses Committed On or After November I, 1987)

            ALITZEL VILLALOBOS-GOMEZ (1)                                         Case Number:         19CR0057-W

                                                                              Emerson Wheat
                                                                              Defendant's Attorney
REGISTRATION NO.                    81594298
D -
THE DEFENDANT:
0      pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                      Nature of Offense                                                                        Number(s)
. 18 USC 1544                        MISUSE OF PASSPORT                                                                          I




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                                     dismissed on the motion of the United States.

 1ZJ   Assessment: $100.00-Waived


       JVTA Assessment*: $
 D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 0     No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              January 28. 2019



                                                                              HON. THOMAS J.
                                                                              UNITED STATE .




                                                                                                                                19CR0057-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                RODRIGO BANALES-ALY ARADO (1)                                            Judgment - Page 2of2
CASE NUMBER:              19CR0057-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - - - - - -

 at                                       , with a certified copy of this judgment.
      ~----------~




                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          19CR0057-W
